DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 67-77 are pending as filed in the 04/13/2022 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 06/15/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 67-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19, 32, and 33 of U.S. Patent No. 9,458,136 B2 (issued 10/04/2016; “US9458136B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claim 19 of US9458136B2 recites the anhydrous crystalline form of the same compound species required in present claims 67-77, 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
. Claim 32 recites a method for treating pain comprising administering the species of claim 19, while claim 33 species the pain to be associated with bone pain, joint pain, muscle pain, dental pain, migraine pain, headache pain, inflammatory pain, neuropathic pain, pain that occurs as an adverse effect of a therapeutic, osteoarthritis pain, cancer pain, multiple sclerosis pain, allergic reactions, nephritic syndrome, scleroderma, thyroiditis, diabetic neuropathy, fibromyalgia, HIV related-neuropathy, sciatica, and an autoimmune condition.
US9458136B2 does not teach inclusion of an additional agent as claimed, such as analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. However, it is prima facie obvious to combine compositions when each is taught as useful for the same purpose, in order to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught for exactly the same purpose. (See, e.g., In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). In this case, it is obvious, as in present claims 67-77, to add analgesics to another treatment for pain in order to treat pain, because each agent is taught individually for treating pain.

(2)	Claims 67-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 19, and 20 of U.S. Patent No. 9,492,447 B2 (issued 11/15/2016; “US9492447B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 16 of US9492447B2 recites a method for treating pain comprising administering a compound of Formula Ia together with one or more known pharmaceutical agents selected from: analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. Claim 19 limits the compound of Formula Ia to compound 699, 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, its salts, solvates, and hydrates thereof, while claim 20 limits compound 699 to the anhydrous crystalline form. While US9492447B2 does not specify the origins of the pain as in the present claims, the scope of the pain recited in claims 16, 19, and 20 encompasses the origins presently claimed (see, e.g., paragraph bridging cols. 18-19), rendering obvious claims 67-77.

(3)	Claims 67-77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 15, 17, and 18 of U.S. Patent No. 9,867,822 B2 (issued 01/16/2018; “US9867822B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1, 12, and 13 of US9867822B2 recite the claimed compound, 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, together with one or more known pharmaceutical agents selected from: analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. US9867822B2 indicates the utility of this compound to include treating pain as claimed (col. 18, l.52 to col. 19, l.18). Accordingly, claim 1 renders unpatentable claim 67, because a composition is inseparable from its utility. 
	Claim 2 of US9867822B2 specifies the anhydrous crystalline form of 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, rendering unpatentable claim 77, because a composition is inseparable from its utility. Claims 3-11 of US9867822B2 recite the same compositions as and render unpatentable present claims 68-76, because these compositions are inseparable from their utility
	 Claim 15 of US9867822B2 recites a method for treating pain comprising administering 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, together with one or more known pharmaceutical agents selected from: analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents, as in present claims 67, 75, and 76. In addition, the scope of additional pharmaceutical agents  includes those of present claims 68-76, rendering these claims unpatentable. (col. 19, l.19 to col. 22, l.25).

(4)	Claims 67-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11 of U.S. Patent No. 10,183,930 B2 (issued 01/22/2019; “US10183930B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 9-11 of US10183930B2 recite a method of treating pain comprising administering the claimed compound, 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, where the scope of pain is defined to include the claimed origins. (col. 1, ll.20-61). 
US10183930B2 does not teach inclusion of an additional agent as claimed, such as analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. However, it is prima facie obvious to combine compositions when each is taught as useful for the same purpose, in order to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught for exactly the same purpose. In this case, it is obvious, as in present claims 67-76, to add analgesics to another treatment for pain in order to treat pain, because each agent is taught individually for treating pain.

(5)	Claims 67-76 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 61 and 62 of U.S. Patent Application No. 17/202946 (filed 03/16/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claim 61 of 17/202946 recites a method for treating pain comprising administering the claimed compound, 
    PNG
    media_image1.png
    247
    251
    media_image1.png
    Greyscale
, where the scope of pain is defined to include the claimed origins. (p. 1, ll.5-31). Claim 62 of 17/202946 recites a method for treating pain mirroring that of the present claims but fails to include an additional agent as claimed, such as analgesic agents, antidiabetic agents, osteoarthritis agents, and anticancer agents. However, it is prima facie obvious to combine compositions when each is taught as useful for the same purpose, in order to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught for exactly the same purpose. In this case, it is obvious, as in present claims 67-76, to add analgesics to another treatment for pain in order to treat pain, because each agent is taught individually for treating pain.

Conclusion
Claims 67-77 are pending.
Claims 67-77 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655